Case 1:21-cv-00090-HYJ-RSK ECF No. 2, PageID.119 Filed 02/02/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


GARY A. MAHAN,

                        Petitioner,                     Case No. 1:21-cv-90
v.                                                      Honorable Hala Y. Jarbou
DARRELL STEWARD,

                        Respondent.
____________________________/

                                              OPINION

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). The

Court may sua sponte dismiss a habeas action as time-barred under 28 U.S.C. § 2244(d). Day v.

McDonough, 547 U.S. 198, 209 (2006). After undertaking the review required by Rule 4, the

Court concludes that the petition is barred by the one-year statute of limitations. Nonetheless, the

Court will permit Petitioner, by way of an order to show cause, an opportunity to demonstrate why

his petition should not be dismissed as untimely.
 Case 1:21-cv-00090-HYJ-RSK ECF No. 2, PageID.120 Filed 02/02/21 Page 2 of 6




                                            Discussion

I.     Factual Allegations

               Petitioner Gary A. Mahan is incarcerated with the Michigan Department of

Corrections at the Muskegon Correctional Facility (MCF) in Muskegon, Muskegon County,

Michigan. On April 27, 2018, following a jury trial in the Genesee County Circuit Court, Petitioner

was convicted of kidnapping, in violation of Mich. Comp. Laws § 750.349, and first-degree

criminal sexual conduct (CSC-I), in violation of Mich. Comp. Laws § 750.520b. On July 16, 2018,

the court sentenced Petitioner to a prison term of 25 years to 37 years, 6 months on each count.

               On January 21, 2021, Petitioner filed his habeas corpus petition. Under Sixth

Circuit precedent, the application is deemed filed when handed to prison authorities for mailing to

the federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition

in the prison mailing system on January 21, 2021. (Pet., ECF No. 1, PageID.13.)

II.    Statute of Limitations

               Petitioner’s application appears to be barred by the one-year statute of limitations

provided in 28 U.S.C. § 2244(d)(1), which became effective on April 24, 1996, as part of the

Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214 (AEDPA).

Section 2244(d)(1) provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of

               (A)     the date on which the judgment became final by the conclusion of
               direct review or the expiration of the time for seeking such review;

               (B)     the date on which the impediment to filing an application created by
               State action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing by such State action;
                                                 2
Case 1:21-cv-00090-HYJ-RSK ECF No. 2, PageID.121 Filed 02/02/21 Page 3 of 6




               (C)     the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly recognized
               by the Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (D)    the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

               In most cases, § 2244(d)(1)(A) provides the operative date from which the one-year

limitations period is measured. Under that provision, the one-year limitations period runs from

“the date on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed the judgment

of conviction to the Michigan Court of Appeals. The Michigan Court of Appeal rejected

Petitioner’s challenges and affirmed the trial court by opinion issued November 21, 2019.

Petitioner failed to timely file an application for leave to appeal the court of appeals’ decision to

the Michigan Supreme Court.

               Where a petitioner has failed to pursue an avenue of appellate review available to

him, the time for seeking review at that level is counted under § 2244(d)(1)(A). See 28 U.S.C.

§ 2244(d)(1)(A) (time for filing a petition pursuant to § 2254 runs from “the date on which the

judgment became final by the conclusion of direct review or the expiration of time for seeking

such review”) (emphasis added). However, such a petitioner is not entitled to also count the 90-

day period during which he could have filed a petition for certiorari to the United States Supreme

Court. See Gonzalez v. Thaler, 565 U.S. 134, 152-53 (2012) (holding that, because the Supreme

Court can review only judgments of a state’s highest court, where a petitioner fails to seek review

in the state’s highest court, the judgment becomes final when the petitioner’s time for seeking that

review expires). Under Michigan law, a party has 56 days in which to apply for leave to appeal to

the Michigan Supreme Court. See Mich. Ct. R. 7.305(C)(2). Accordingly, Petitioner’s conviction

                                                 3
    Case 1:21-cv-00090-HYJ-RSK ECF No. 2, PageID.122 Filed 02/02/21 Page 4 of 6




became final on January 16, 2020, 56 days after the court of appeals issued its opinion. Petitioner

had one year from January 16, 2020, or until January 16, 2021, in which to file his habeas

application. Because January 16, 2021, was a Saturday, and Monday, January 18, 2021, was a

holiday, Petitioner had until Tuesday, January 19, 2021, to file his petition.1 Petitioner filed on

January 21, 2021. Absent tolling, Petitioner filed more than one year after his conviction and

sentence became final and his application is time-barred.

                  The running of the statute of limitations is tolled when “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2); see also Duncan v. Walker, 533 U.S. 167, 181-82 (2001)

(limiting the tolling provision to only State, and not Federal, processes); Artuz v. Bennett, 531 U.S.

4, 8 (2000) (defining “properly filed”). Petitioner does not indicate that he has filed any document

seeking collateral review that might toll the period of limitation under the statute.

                  The one-year limitations period applicable to § 2254 is also subject to equitable

tolling. See Holland v. Florida, 560 U.S. 631, 645 (2010). A petitioner bears the burden of

showing that he is entitled to equitable tolling. Allen v. Yukins, 366 F.3d 396, 401 (6th Cir. 2004).

The Sixth Circuit repeatedly has cautioned that equitable tolling relief should be granted

“sparingly.” See, e.g., Ata v. Scutt, 662 F.3d 736, 741 (6th Cir. 2011), Solomon v. United States,

467 F.3d 928, 933 (6th Cir. 2006); Souter v. Jones, 395 F.3d 577, 588 (6th Cir. 2005); Cook v.

Stegall, 295 F.3d 517, 521 (6th Cir. 2002). A petitioner seeking equitable tolling must show:

“‘(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance



1
  Under Federal Rule of Civil Procedure 6(a)(1), the day Petitioner’s conviction became final does not count, the last
day of the period counts, and if the last day is a Saturday, Sunday, or legal holiday, the period continues to run until
the end of the next day that is not a Saturday, Sunday, or legal holiday. The extension at the end of the period if the
Court is closed appears to be premised on an inability to file on those days. For a prisoner whose application is filed
when it is handed to prison officials for mailing, the application can be “filed” any day of the week and on holidays.
Nonetheless, the Court has afforded Petitioner the entirety of the extension provided by application of the rule.

                                                           4
Case 1:21-cv-00090-HYJ-RSK ECF No. 2, PageID.123 Filed 02/02/21 Page 5 of 6




stood in his way’ and prevented timely filing.” Holland, 560 U.S. at 649 (citing Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)).

                Despite an invitation to explain why his petition should be considered timely (Pet.,

ECF No. 1, PageID.12), Petitioner has failed to raise equitable tolling or allege any facts or

circumstances that would warrant its application in this case. The fact that Petitioner is untrained

in the law, was proceeding without a lawyer, or may have been unaware of the statute of limitations

does not warrant tolling. See Keeling v. Warden, Lebanon Corr. Inst., 673 F.3d 452, 464

(6th Cir. 2012) (“Keeling’s pro se status and lack of knowledge of the law are not sufficient to

constitute an extraordinary circumstance and excuse his late filing.”); Allen, 366 F.3d at 403

(“‘[I]gnorance of the law alone is not sufficient to warrant equitable tolling.’”) (quoting Rose v.

Dole, 945 F.2d 1331, 1335 (6th Cir. 1991)). Moreover, the petition indicates that Petitioner’s four

habeas issues are the same issues he raised on direct appeal. The approved form petition required

him to do nothing more than repeat the issues he raised on direct appeal, and Petitioner did nothing

more than that. Accordingly, there is nothing in the petition to suggest that Petitioner is entitled

to equitable tolling of the statute of limitations.

                In McQuiggin v. Perkins, 569 U.S. 383 (2013), the Supreme Court held that a

habeas petitioner who can show actual innocence under the rigorous standard of Schlup v. Delo,

513 U.S. 298 (1995), is excused from the procedural bar of the statute of limitations under the

miscarriage-of-justice exception. In order to make a showing of actual innocence under Schlup, a

Petitioner must present new evidence showing that “‘it is more likely than not that no reasonable

juror would have convicted [the petitioner.]’” McQuiggin, 569 U.S. at 399 (quoting Schlup, 513

U.S. at 327 (addressing actual innocence as an exception to procedural default)). Because actual

innocence provides an exception to the statute of limitations rather than a basis for equitable



                                                      5
 Case 1:21-cv-00090-HYJ-RSK ECF No. 2, PageID.124 Filed 02/02/21 Page 6 of 6




tolling, a petitioner who can make a showing of actual innocence need not demonstrate reasonable

diligence in bringing his claim, though a court may consider the timing of the claim in determining

the credibility of the evidence of actual innocence. Id. at 399-400.

               In the instant case, although Petitioner may baldly claim that he is actually innocent,

he proffers no new evidence of his innocence, much less evidence that makes it more likely than

not that no reasonable juror would have convicted him. Schlup, 513 U.S. at 327, 329. Because

Petitioner has wholly failed to provide evidence of his actual innocence, he would not be excused

from the statute of limitations under 28 U.S.C. § 2244(d)(1). His petition therefore appears to be

time-barred.

               The Supreme Court has directed the District Court to give fair notice and an

adequate opportunity to be heard before dismissal of a petition on statute of limitations grounds.

See Day, 547 U.S. at 210; see also Nassiri v. Mackie, 967 F.3d 544, 548 (6th Cir. 2020). The

Court will allow Petitioner 28 days to show cause why the petition should not be dismissed as

untimely.

               An order consistent with this opinion will be entered.



Dated:   February 2, 2021                             /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
